Citation Nr: 0526039	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease, asthma and 
pneumonia.

2.  Entitlement to service connection for Hepatitis C.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Boise, Idaho, regional 
office (RO).  In the decision, the RO denied service 
connection for Hepatitis C and determined that new and 
material evidence had not been presented to reopen claims for 
service connection for a low back disorder and a lung 
disorder.  Subsequently, in July 2003, the RO concluded that 
new and material evidence had been presented to reopen the 
claim for service connection for a lung disorder, but that 
the preponderance of the evidence weighed against the claim.  

The Board remanded the case for additional development in 
February 2004.  The veteran subsequently perfected an appeal 
of a July 2003 decision denying service connection for post-
traumatic stress disorder.  That issue is now also before the 
Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a substantive appeal statement (VA Form 9) dated in 
January 2005, the veteran requested a BVA hearing at the 
local office before a Member of the Board.  The request for a 
hearing before a Member of the Board which the appellant made 
remains unsatisfied.  This hearing must be scheduled at the 
RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the appellant's name to 
the schedule of hearings to be conducted 
at the RO by a traveling Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


